Bedford was mate of the steamer Salinas, a sea-going vessel, and was drowned as the vessel was entering the harbor of San Francisco. The captain of the vessel delivered to J. D. Stevenson, TJ. S. Shipping Commissioner, all the effects Bedford had on board. He left some $300 in a bank in this city. It was for the purpose of drawing this money that administration was applied for. The Commissioner claimed that by the act of Congress creating his office, it is made his duty to take charge of all effects of seamen dying át sea while en route for this port, and turn the same over to the TJ. S. Circuit Court, and to enable him to perform that duty he is entitled to letters. This application is resisted by the Public Administrator, who claims that letters should issue to himself.
By the Court:
The act limits the jurisdiction of the Commissioner to effects found on board the vessel. It is *61not the intention, spirit or scope of the act that the Commissioner take charge of property on shore. The one relates to maritime affairs, while the other is local, of which the State has entire control.
Letters granted to the Public Administrator.